Citation Nr: 1328247	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  09-43 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to an initial, compensable rating for hypertension prior to March 13, 2013, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a rating in excess of 10 percent for hypertension from March 13, 2013, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to April 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO, inter alia, granted service connection and assigned an initial 0 percent ( noncompensable) rating for hypertension, effective from March 31, 2008 (the date of the claim for service connection).  In February 2009, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in September 2009, and in October 2009, the Veteran filed a substantive appeal (a VA Form 9, Appeal to the Board of Veterans' Appeals ).  

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for hypertension, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In August 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO. A transcript of the hearing has been associated with the claims file.

In January 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  In June 2013, the Appeals Management Center increased the disability rating for hypertension to 10 percent, effective March 13, 2013.  However, as higher ratings for hypertension are available before and after that date, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as now encompassing both matters reflected on the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993); 

m 


In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the matters on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  From the March 31, 2008, the effective date of the award of service connection and prior to March 13, 2013,  the evidence reflects that the Veteran's diastolic blood pressure was predominantly less than 100, and systolic blood pressure was predominantly less than 160.

3.  Since March 13, 2013, the Veteran's diastolic blood pressure has been predominantly less than 110, and systolic blood pressure has been predominantly less than 200.

4.  The schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hypertension prior to March 13, 2013, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1),
are not met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.104, Diagnostic Code (DC) 7101 (2012).

2.  The criteria for a rating in excess of 10 percent for hypertension from March 13, 2013, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1),
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, after the award of service connection and the Veteran's disagreement with the initial rating assigned, a February 2013 letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a higher rating, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the February 2013 letter, and opportunity for the Veteran to respond, the June 2013 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service (supplied by the Veteran),  Department of Defense, and private treatment records, and the reports of September 2008 and March 2013 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, as well as  various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with either claim for higher rating, prior to appellate consideration, is required.

As noted, in August 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the August 2012 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  See Hearing Transcript (T.) page 2.  Also, the undersigned explained the specific requirements for increased ratings, under the appropriate rating criteria.  T. page 3-4.  The undersigned asked the Veteran to describe his symptoms and any affect on his ability to work.  T. page 5.  When the Veteran indicated that there had been an increase in severity, he was asked if he was  willing to report for another VA examination.  T. page 6.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for a higher initial rating for hypertension.  The hearing was legally sufficient.

Moreover, although the hearing discussion did not reveal any evidence that might be available that had not been submitted, after the hearing, pursuant to the January 2013 remand,  the Veteran was afforded additional opportunity to identify or present additional information and/or evidence pertinent to the disability under consideration prior to him undergoing further examination.  The March 2012 VA examination was provided in compliance with the January 2013 remand.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

In this case, as the RO has already assigned staged ratings for the Veteran's hypertension, the Board must consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.  

The ratings for the Veteran's service-connected hypertension have been assigned under Diagnostic Code 7101 for hypertensive vascular disease.  Under this diagnostic code, a 10 percent rating is assigned when diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Considering the evidence of record in light of the above-noted legal criteria, the Board finds that higher ratings are not warranted for any period pertinent to this appeal. 

A.  Period prior to March 13, 2013

The Veteran was initially assigned a noncompensable disability rating for his service-connected hypertension from the March 31, 2008 effective date of the award of service connection for hypertension,.

By way of background, the Board notes that the Veteran's service treatment records reflect multiple blood pressure readings, as follows.  Specifically, he had readings of : 114/68 (September 1997), 148/82 (February 1998), 136/76 (April 1999), 126/85 (May 1999), 137/67 (May 1999),100/69 (October 1999), 177/90 (May 2000), 170/110 (May 2000), 109/100 (May 2000), 138/84 (July 2000), 145/77 (November 2000), 148/88 (November 2000), 146/69 (November 2000), 138/88 (January 2001), 148/80 (May 2001), 147/54 (May 2001), 142/88 (June 2001), 157/91 (August 2001), 150/100 (November 2001), 146/78 (December 2001), 144/86 (September 2002), 156/95 (September 2002), 129/86 (August 2004), 146/90 (January 2004), 135/85 (January 2004), 134/94 (February 2005), 129/80 (February 2005), 153/88 (March 2005), 138/87 (April 2005), 146/78 (undated), and 140/98 (undated).  Service treatment records also reflect that he was prescribed medication to treat hypertension.   

Private treatment records confirm that the Veteran has been taking medication to control his hypertension, Lisinopril, since March 2005.  

Post-service treatment records indicate a blood pressure reading of 126/70 in September 2008.  

The Veteran underwent VA examination in September 2008.  The Veteran reported that he was diagnosed with hypertension during service.  He stated that he was currently treating his hypertension with Lisinopril.  He reported some episodes of rapid heart rate when he was in Iceland, in 2001, but he had a negative cardiac workup.  He reported that this was thought to be due to a dietary supplement that has been stopped.  He reported that he has not had a problem since then.  He also reported that he was "limited by his heart from performance of exercise and he is not limited from his blood pressure from performance of exercise...."  The examiner noted that therefore, a MET level was not indicated.  

On examination, in September 2008, blood pressure was 154/94, 156/96, and 154/94.  The impression was hypertension.  No other cardiovascular disabilities were noted.  Cardiovascular examination revealed regular rate and rhythm, with no murmurs, rubs or gallops.  

The foregoing reflects that, from the March 31, 2008 effective date of the award of service and prior to March 13, 2013,  the Veteran's diastolic pressure was not recorded as predominantly 100 or more, and his systolic pressure was not recorded as predominantly 160 or more-the criteria for the minimum, compensable 10 percent rating under Diagnostic Code 7101 .  The Board acknowledges that during service, the Veteran had diastolic pressure that rose above 100 on three occasions and that he was prescribed medication to control his blood pressure during service.  As discussed above,  a 10 percent rating is assigned when diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  Here, however, for the period under consideration, the evidence does not indicate that the Veteran had a history of diastolic pressure predominantly 100 or more that required medication for control.  Diastolic pressure noted to be above 100 on two occasions out of over 30 blood pressure readings does not constitute a history of diastolic pressure predominantly 100 or more.  

Additionally, the Board acknowledges that the Veteran offered sworn testimony arguing that his service treatment records showed systolic pressure that rose above 160 on two occasions (T. page 5), but as discussed with the Veteran at the hearing, the evidence does not indicate that the systolic readings were predominantly at 160 or more.  Moreover, these readings were taken prior to the period on appeal.  

Under these circumstances, the criteria for the minimum, compensable 10 percent rating under Diagnostic Code 7101 are not met.  It logically follows that the criteria for an even higher rating for hypertension under that diagnostic code are, likewise, not met.

A.  Period from March 13, 2013

In connection with the January 2013 remand, the Veteran underwent VA examination in March 2013.  At that time, the Veteran again reported that he was diagnosed with hypertension during service.  He stated that he was currently treating his hypertension with Lisinopril.  He again reported the episodes of rapid heart rate when he was in Iceland, in 2001, but he had a negative cardiac workup.  He again reported that this was thought to be due to a dietary supplement that has been stopped and that he has not had a problem since then.  The examiner noted that he is "limited from his blood pressure from performance of exercise, he avoids working out in gym due to a feeling of chest discomfort; his heart 'fluctuates real fast' such as 10 minutes running on treadmill, elliptical, etc; walks now but after two blocks he gets tired and he states gets chest pains."  The Veteran also reported that he has had chest pains his whole life.  He reported right eye blurring which limits his driving, headaches, shooting pains and shooting numbness all over his body, dizziness most of the time.  He reported that he gets blurred vision in the right eye for three years that is episodic.  He reported that he believes it is caused by hypertension but that he never had it evaluated.  He reported that the "[h]eadaches start at 9am, every day worse with turning of his neck."  He reported that he gets chest pains "around his heart" lasting for hours.  He reported that he had most recently had chest pain the weekend prior to the VA examination and it lasted for 30 minutes and came on with no precipitating factors.  He reported that he had no known complications of hypertension.   The examiner noted that the Veteran took continuous medication for hypertension, including amlodipine 10 qd.

On examination, , the Veteran had blood pressure readings of 153/83, 161/87, and 154/91.  Cardiovascular examination revealed no murmurs.  Chest x-ray revealed mild upper lumbar dextroscoliosis.  The heart, lungs, mediastinum, and bony thorax were noted to be "otherwise normal."  The impression was "[n]o evidence of active chest disease."  

Additionally, during the March 2013 VA examination, the Veteran reported that his hypertension impacts his ability to work full time delivering appliances such as refrigerators and washers.  He reported that he worked full time, full duty unrestricted.  He reported that when he delivers appliances "he can feel when his blood pressure goes up and he gets blurry vision in the right eye, dizzy spells, lightheaded, feels dizzy all the time."  He also reported that he has chest pain three times per week and has had such chest pain since he was 17 years old.  He reported headaches that occur every day bifrontal and in the back of his head.  He reported that his neck hurts and he has numbness shooting all over his body.  He reported that his feet hurt all the time and limit his walking.  He reported that he has not lost any time from work.  

The examiner noted that he was unable to provide any objective evidence for right eye blurring, chest pains, pain and numbness shooting all over the Veteran's body, headaches, or lightheadedness.  The examiner also noted that the symptoms "do not seem to be related to hypertension at this time."  In reaching this conclusion, the examiner reviewed a March 2010 chest X-ray in which the impression was "[n]o evidence of active chest disease."  The examiner explained that chest pain was probably not caused by hypertension because chest pain since age 17 was atypical and it did not come on with exertion.  The examiner also explained that the Veteran's headaches seemed "musculoskeletal in origin" and were not likely caused by hypertension.  In reaching this conclusion, the examiner noted that the headaches were "worse with twisting/turning his neck."  The examiner also concluded that right eye blurred vision "seems unrelated to [blood pressure]" and lightheadedness "doesn't seem related to [blood pressure] as it comes on when his [blood pressure] is moderately well-controlled, unknown etiology possibly related to migraines."

The foregoing reflects that the March 13, 2013 VA examination is the first date of objective evidence of an increase in the Veteran's hypertension disability.  Based on the blood pressure readings at the March 13, 2013 VA examination, the AMC increased the Veteran's disability rating to 10 percent, and the Board finds that this rating is consistent with the documented blood pressure readings shown..  Since March 13, 2013, the Veteran's diastolic pressure has not been predominantly 110 or more, and his systolic pressure has not been predominantly 200 or more.  Under these circumstances, the criteria for the next higher, 20 percent rating under Diagnostic Code 7101 are not met.  It logically follows that the criteria for an even higher rating under that diagnostic code are, likewise, not met.


C.  Both Periods

In addition to the medical evidence discussed above, the Board has considered the Veteran's statements and sworn testimony regarding his symptoms, as well as his belief that such symptoms are  of such severity as to warrant higher ratings.  However, the Board finds that the testing results and medical comments addressing the Veteran's complaints reflects are considered more persuasive than the Veteran's assertions in this regard.  

As noted, the Veteran has only been diagnosed with hypertension, for which there is a specific diagnostic code, the ratings for which are derived from a fairly mechanical application of blood pressure readings results to rating criteria.   The blood pressure reading results of record-which the Veteran does not have the training or expertise to provide on the basis of his own lay assertions, alone-directly address the criteria under which the disability is evaluated,  Moreover, despite the Veteran's assertions of experiencing such symptoms as chest pains and dizziness, no medical professional has diagnosed any associated heart disease, and the March 2013 examiner confirmed that there was no evidence of heart disease, and that the Veteran's reported symptoms were probably noted related to his hypertension.  Hence, evaluation of the disability under any other provision(s) of VA's rating schedule, to include the diagnostic codes pertaining to heart disease (see 38 C.F.R. § 4.104, Diagnostic Codes 7000 to 7020), is not appropriate.  

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the March 2008 effective date of the award of service connection for hypertension has the disability been shown  to be so exceptional or unusual as to render the applicable criteria for rating the disability inadequate, and to warrant assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in the September 2009 SOC).


There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that, in this case, the schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  As noted, the Veteran's predominant blood pressure readings have been considered and applied to the applicable rating criteria.  Higher ratings are assignable based on a showing of more significant disability.  The Board again acknowledges the Veteran's assertion that he experiences chest pain, headaches, blurred vision, and lightheadedness, which affect his ability to work and are symptoms not contained in the rating criteria.  However, as discussed above, the March 2013 VA examiner considered these symptoms and noted that the symptoms were probably not related to hypertension.  There is otherwise no competent, medical indication that these symptoms are related to hypertension.  Therefore, the Board finds that the rating criteria adequately address the severity of the Veteran's hypertension disability.  

Because the  applicable schedular rating criteria are adequate, the Board need not address whether the Veteran's hypertension disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  It is noteworthy, however, that the Veteran himself reported to the March 2013 VA examiner that he has not lost any time from work due to his disability.  

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due his service-connected hypertension.  In fact, he has reported that he is employed full time.  Therefore, the question of the Veteran entitlement to a total disability rating based on individual unemployability due to service-connected hypertension has not been raised as a component of the claims for higher ratings..  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

For all the forgoing reasons, the Board finds that there is no basis for any further staged rating of the Veteran's hypertension, pursuant to Fenderson, and each claim for higher rating on appeal must  denied,  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating for hypertension at any point pertinent to this appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App.49,  53-56 (1990).



ORDER

An initial, compensable rating for hypertension prior to March 13, 2013, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is denied.

A rating in excess of 10 percent for hypertension from March 13, 2013, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


